985 F.2d 582
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.McArthur JONES, Claimant,andMartin M. Karnas, Claimant-Appellant,v.Anthony J. PRINCIPI, Secretary of Veterans Affairs,Respondent-Appellee.
No. 92-7047.
United States Court of Appeals, Federal Circuit.
Nov. 19, 1992.

Before PAULINE NEWMAN, MAYER and LOURIE, Circuit Judges.
PAULINE NEWMAN, Circuit Judge.
The only issue in this appeal is whether the Equal Access to Justice Act, 28 U.S.C. § 2412(d)(2), applies to proceedings before the United States Court of Veterans Appeals.   On October 29, 1992 the President signed into law the Federal Courts Administration Act of 1992, which amended the EAJA to add the Court of Veterans Appeals to the definition of courts authorized to award attorney fees and expenses under that Act, effective on the date of enactment.   The amendment was made applicable, inter alia, to any appeal pending in the Federal Circuit on the date of enactment.
The parties jointly ask this court to vacate the decision of the Court of Veterans Appeals1 which held that the EAJA was not applicable to proceedings in that court, and to remand to that court for further proceedings consistent with the 1992 amendments.   Such action is appropriate.   Accordingly, the decision of the Court of Veterans Appeals is vacated, and the case is remanded.



1
 McArthur Jones and Martin Karnas v. Edward J. Derwinski, Secretary of Veterans Affairs, 2 Vet.App. 231 (1992)